Opinion by
Mr. Justice Sterrett:
The lien on which this scire facias issued was intended to be filed under the provisions of the general borough act which authorized the borough authorities “to require and direct the grading, curbing, paving, and guttering of the side or foot walks by the owner or owners of the lots of ground respectively fronting thereon in accordance with the general regulations prescribed. To cause the same to be done on failure of the owners thereof, within the time prescribed by the general regulations, and to •collect the cost of the work and materials, with 20 per cent advance thereon, from said owners as claims are by law recoverable from under the provisions of the law relative to mechanic’s liens. Brightly’s Purdon’s Digest, p. 167, ¶¶ 25, 26.
The lien thus given, like a mechanic’s lien, attaches when the work on the ground is commenced, and not before. It was never contemplated that it should be filed against any other than the •owner of the property at the time the work was commenced, and those who acquire title thereafter and before the filing of the lien. We cannot understand why the borough authorities, with actual knowledge that Norton had sold and conveyed his interest in the property months before the paving was commenced, should include him in the lien, and insist on keeping him on the record as a defendant. The fact that he had no interest in the property at the time the lien attached is distinctly averred in the special plea; and he offered to prove it on the trial, but was not permitted to do so. In this there was error for which the judgment must be reversed.
With the exception of so much of the specifications as relate to the special defense of Norton, there is nothing in the assignments of error that requires notice. In other respects than that above noticed, the rulings of the court are substantially correct-
judgment reversed, and a venire facias de novo awarded.